DETAILED ACTION
1.	This Office Action is responsive to claims filed for No. 15/971,989 on September 22, 2021. Please note Claims 27-46 are pending and have been examined.

America Invents Act
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.
 
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


For Claims 27, 33 and 40: The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed limitations are not detailed enough to amount to a level of “significant”. Respectfully, the claim notes of being able to “treat mental illness”. However, the claims are scarce in their level of detail of how this is accomplished. The 

Dependent claims 28-32, 34-39 and 41-46 do not resolve the above issues, and the reasoning is also applicable here as well.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application, namely, Claim 33 is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Please note Claim 33 which notes:

(1) “adapted for collecting EEG signals from a user” and “adapted for collecting EEG signals from other users”
Please note Figure 1, [0043] which talks about sensor data and [0023] discloses examples of sensors. EEG is measured/collected by these sensors.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 27, 28, 30, 31, 33, 34, 36-38, 40, 41 and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Albadawi et al. ( US 2018/0232902 A1 ) in view of Primus et al. ( US 2018/0314321 A1 ) and Kadin ( US 2019/0258254 A1 ).

Albadawi teaches in Claim 27:
A method ( [0017] discloses a system and method for providing intelligent assistance to users ) comprising: 
processing a user’s EEG data, [to recommend a story in augmented, virtual or mixed reality] based on a model built using other users (actors) EEG data, ( Figure 2, [0024] discloses various examples of sensors 22 which can detect information about the user or the environment. Figure 12, [0117] discloses more details on an input subsystem 770 which has natural user input (the user being the object) componentry, including electric-field sensing componentry for assessing brain activity and in general, any suitable sensor which can accomplish this. [0041] discloses using sensors to determine neurological activity as well. As for creating a model, Figure 3, [0028], [0043], [0065], etc disclose details of using an entity tracker to identify people using sensor data. Based on this, context information is determined which can guess/predict status information of the detected entities. Examples include building profiles of people based on analyzing voice patterns, to identify speech from particular people, etc. In general, Albadawi teaches of training aspects (read as creating a model) and as noted above, this is using sensor data, such as the componentry to track brain activity. Please note the combination below for details of the story recommendation, etc ); but

Albadawi may not explicitly teach “to recommend a story in augmented, virtual or mixed reality built using other users (actors) EEG data” (emphasis on creating/recommending a story).

As noted above, Albadawi teaches to use sensor data to identify people, generate profiles and generate commitments, which are specific learned actions which can be performed in light of the gathered sensor data, ( Albadawi, Figure 3, [0026] ).

To emphasize, in the same field of endeavor, the use of sensors to profile users, Primus teaches of also using tracking data relating to participants in a digital experience (in an augmented/virtual reality setting), ( Primus, Figures 2-5, [0037]+ ). In particular, focus is made on improving an emotion-based experience system 102 which can determine the gaze (as well as other sensor data) of each participant and to enable individualized experience elements of the digital experience to different participants for a given event, ( Primus, [0035] ). [0016] provides example of the digital experience, such as a virtual reality experience (VRE), a digital story, etc. In general, any kind of digital environment, such as [0035] disclosing two different users in a musical setting receiving different narrative and musical scores relating to the protagainst or antagonist. To clarify, based on the sensor data, an emotional state of a user can be determined (read as creating a model) and a subsequent story/digital or cinematic experience can be tailored to that sensor data. Respectfully, since the sensor data is analyzed and a mapped experience 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the digital experience setting, as taught by Primus, with the motivation that each user can experience content in various ways, with various characters, etc, through an interactive digital experience delivery system, enhancing the user experience, ( Primus, [0012] ).

Albadawai and Primus do not explicitly teach “whereby said story is used to treat mental illness”.

However, in the same field of endeavor, virtual reality environments, Kadin teaches of a conscious machine which can understand narratives, etc, ( Kadin, [0121] ). In particular, mental illness, such as depression, etc, can be considered which representing a model for human mental behavior. Respectfully, depression, Alzheimer’s disease, etc, are well known types of mental illness and examiner asserts Official Notice as to this. Regardless, this is within the conceptual teaching of “mental illness” as well, particularly in the virtual reality modeling scenario, similar to Albadawi’s and Primus’s emotion based systems.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the modeling to include mental illness, as taught by Kadin, 

	Albadawi and Primus teach in Claim 28:
The method of claim 27, wherein the story is built using a conceptual taxonomy that uses the user's location, the objects and other humans or actors present. ( Albadawi, [0117] discloses assessing brain activity, gaze detection (angle of view),  accelerometer/gyroscope (movement), microphone (sound). [0041], etc, disclose temperature sensors (heat). Using these sensors, the user’s location can be determined. As mentioned above, other users which impact the story are analyzed and accounted for as well )

Kadin teaches in Claim 30:
The story of claim 27, wherein the story is used to substitute for mental processes that alleviate the impact of diseases not limited to depression and Alzheimer's disease. ( The combination teaches to create/recommend a story based on a plurality of factors and Kadin explicitly teaches of creating a model/environment which can account for mental illness aspects )

As per Claim 31:
The story of claim 27, wherein the actors in the story are rated based on their brain waves. ( Respectfully, Primus teaches of characters in a digital experience which can be tracked by the participants/users. Notably, brain activity is detected for various people as well. Respectfully, examiner asserts Official Notice for the rating of actors during the performance. Such rating can be determined by facial expressions of the audience, etc, which is well known )

Albadawi teaches in Claim 33:
A story creation system ( [0017] discloses a system and method for providing intelligent assistance to users ) comprising:  
1. EEG sensors adapted for collecting EEG signals from a user  2. EEG sensors adapted for collecting EEG signals from other users ( Figure 2, [0024] discloses various examples of sensors 22 which can detect information about the user or the environment. Figure 12, [0117] discloses more details on an input subsystem 770 which has natural user input (the user being the object) componentry, including electric-field sensing componentry for assessing brain activity and in general, any suitable sensor which can accomplish this. [0041] discloses using sensors to determine neurological activity as well. As for creating a model, Figure 3, [0028], [0043], [0065], etc disclose details of using an entity tracker to identify people using sensor data. Based on this, context information is determined which can guess/predict status information of the detected entities. Examples include building profiles of people based on analyzing voice patterns, to identify speech from particular people, etc. In general, Albadawi teaches of training aspects (read as creating a model) and as noted above, this is using sensor data, such as the componentry to track brain activity. Please note the combination below for details of the story recommendation, etc ); but



As noted above, Albadawi teaches to use sensor data to identify people, generate profiles and generate commitments, which are specific learned actions which can be performed in light of the gathered sensor data, ( Albadawi, Figure 3, [0026] ).

To emphasize, in the same field of endeavor, the use of sensors to profile users, Primus teaches of also using tracking data relating to participants in a digital experience (in an augmented/virtual reality setting), ( Primus, Figures 2-5, [0037]+ ). In particular, focus is made on improving an emotion-based experience system 102 which can determine the gaze (as well as other sensor data) of each participant and to enable individualized experience elements of the digital experience to different participants for a given event, ( Primus, [0035] ). [0016] provides example of the digital experience, such as a virtual reality experience (VRE), a digital story, etc. In general, any kind of digital environment, such as [0035] disclosing two different users in a musical setting receiving different narrative and musical scores relating to the protagainst or antagonist. To clarify, based on the sensor data, an emotional state of a user can be determined (read as creating a model) and a subsequent story/digital or cinematic experience can be tailored to that sensor data. Respectfully, since the sensor data is analyzed and a mapped experience element is determined and provided, this is an example of creating the experience using recommendations (recommendations being based on the emotional state)



Albadawai and Primus do not explicitly teach “whereby said story is used to treat mental illness”.

However, in the same field of endeavor, virtual reality environments, Kadin teaches of a conscious machine which can understand narratives, etc, ( Kadin, [0121] ). In particular, mental illness, such as depression, etc, can be considered which representing a model for human mental behavior. Respectfully, depression, Alzheimer’s disease, etc, are well known types of mental illness and examiner asserts Official Notice as to this. Regardless, this is within the conceptual teaching of “mental illness” as well, particularly in the virtual reality modeling scenario, similar to Albadawi’s and Primus’s emotion based systems.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the modeling to include mental illness, as taught by Kadin, with the motivation that an intelligent virtual system for monitoring and diagnosing patients (similar to the users/participants of Albadawi and Primus) can be achieved, ( Kadin, [0122] ).

Albadawi teaches in Claim 34:
( Albadawi, [0117] discloses assessing brain activity, gaze detection (angle of view),  accelerometer/gyroscope (movement), microphone (sound). [0041], etc, disclose temperature sensors (heat). Using these sensors, the user’s location can be determined. As mentioned above, other users which impact the story are analyzed and accounted for as well )

Primus teaches in Claim 36:
The system of claim 33, wherein the story is updated based on the brain waves of the actors in the story. ( Primus, [0013], [0035], etc disclose the simultaneous and aggregating of data of various users in the shared digital experience, to determine the level of individualization. As the combination teaches, both references teach to analyze brain activity, such as Primus, [0074]. To clarify, the user can receive the individualized experience and this is a continuous process. Respectfully, Primus teaches of characters in a digital experience which can be tracked by the participants/users. Notably, brain activity is detected for various people as well. Respectfully, examiner asserts Official Notice for the rating of actors during the performance. Such rating can be determined by facial expressions of the audience, etc, which is well known )

Albadawi teaches in Claim 37:
The system of claim 33, wherein the story is used to substitute for mental processes that alleviate the impact of diseases not limited to depression and Alzheimer's disease. ( The combination teaches to create/recommend a story based on a plurality of factors and Kadin explicitly teaches of creating a model/environment which can account for mental illness aspects )

As per Claim 38:
The system of claim 33, wherein the actors in the story are rated based on the brain waves. ( Respectfully, Primus teaches of characters in a digital experience which can be tracked by the participants/users. Notably, brain activity is detected for various people as well. Respectfully, examiner asserts Official Notice for the rating of actors during the performance. Such rating can be determined by facial expressions of the audience, etc, which is well known )

Albadawi teaches in Claim 40:
A non-transitory computer readable medium of instructions ( [0017] discloses a system and method for providing intelligent assistance to users. Part of that system is disclosed in [0108] which teaches of a logic processor which can execute instructions. [0110], etc, discloses of memory which can store these instructions to be accessed and executed ) comprising: 
instructions for processing EEG data for users, identifying objects in various videos / audio and images and associating objects to the EEG data to create a model ( Figure 2, [0024] discloses various examples of sensors 22 which can detect information about the user or the environment. Figure 12, [0117] discloses more details on an input subsystem 770 which has natural user input (the user being the object) componentry, including electric-field sensing componentry for assessing brain activity and in general, any suitable sensor which can accomplish this. [0041] discloses using sensors to determine neurological activity as well. As for creating a model, Figure 3, [0028], [0043], [0065], etc disclose details of using an entity tracker to identify people using sensor data. Based on this, context information is determined which can guess/predict status information of the detected entities. Examples include building profiles of people based on analyzing voice patterns, to identify speech from particular people, etc. In general, Albadawi teaches of training aspects (read as creating a model) and as noted above, this is using sensor data, such as the componentry to track brain activity. Please note the combination below for details of the story recommendation, etc ); but

Albadawi does not explicitly teach of a model “that recommends a story”.

As noted above, Albadawi teaches to use sensor data to identify people, generate profiles and generate commitments, which are specific learned actions which can be performed in light of the gathered sensor data, ( Albadawi, Figure 3, [0026] ).

To emphasize, in the same field of endeavor, the use of sensors to profile users, Primus teaches of also using tracking data relating to participants in a digital experience (in an augmented/virtual reality setting), ( Primus, Figures 2-5, [0037]+ ). In particular, focus is made on improving an emotion-based experience system 102 which can determine the gaze (as well as other sensor data) of each participant and to enable individualized experience elements of the digital experience to different participants for a given event, ( Primus, [0035] ). [0016] provides example of the digital experience, such as a virtual reality experience (VRE), a digital story, etc. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the digital experience setting, as taught by Primus, with the motivation that each user can experience content in various ways, with various characters, etc, through an interactive digital experience delivery system, enhancing the user experience, ( Primus, [0012] ).

Albadawai and Primus do not explicitly teach “whereby said story is used to treat mental illness”.

However, in the same field of endeavor, virtual reality environments, Kadin teaches of a conscious machine which can understand narratives, etc, ( Kadin, [0121] ). In particular, mental illness, such as depression, etc, can be considered which representing a model for human mental behavior. Respectfully, depression, Alzheimer’s disease, etc, are well known types of mental illness and examiner asserts Official Notice as to this. Regardless, this is within the conceptual 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the modeling to include mental illness, as taught by Kadin, with the motivation that an intelligent virtual system for monitoring and diagnosing patients (similar to the users/participants of Albadawi and Primus) can be achieved, ( Kadin, [0122] ).

Albadawi teaches in Claim 41:
The non-transitory computer readable medium of instructions of claim 40, wherein the story is built using a conceptual taxonomy that uses the user's location, the objects and other humans or actors present. ( Albadawi, [0117] discloses assessing brain activity, gaze detection (angle of view),  accelerometer/gyroscope (movement), microphone (sound). [0041], etc, disclose temperature sensors (heat). Using these sensors, the user’s location can be determined. As mentioned above, other users which impact the story are analyzed and accounted for as well )

Primus teaches in Claim 43:
The non-transitory computer readable medium of instructions of claim 40, wherein the story is updated based on the brain waves of the actors in the story. ( Primus, [0013], [0035], etc disclose the simultaneous and aggregating of data of various users in the shared digital experience, to determine the level of individualization. As the combination teaches, both references teach to analyze brain activity, such as Primus, [0074]. To clarify, the user can receive the individualized experience and this is a continuous process. Respectfully, Primus teaches of characters in a digital experience which can be tracked by the participants/users. Notably, brain activity is detected for various people as well. Respectfully, examiner asserts Official Notice for the rating of actors during the performance. Such rating can be determined by facial expressions of the audience, etc, which is well known )

Albadawi teaches in Claim 44:
The non-transitory computer readable medium of instructions of claim 40, wherein the story is used to substitute for mental processes that alleviate the impact of diseases not limited to depression and Alzheimer's disease. ( The combination teaches to create/recommend a story based on a plurality of factors and Kadin explicitly teaches of creating a model/environment which can account for mental illness aspects )

Albadawi teaches in Claim 45:
The non-transitory computer readable medium of instructions of claim 40, wherein the actors in the story are rated based on the brain waves. ( Respectfully, Primus teaches of characters in a digital experience which can be tracked by the participants/users. Notably, brain activity is detected for various people as well. Respectfully, examiner asserts Official Notice for the rating of actors during the performance. Such rating can be determined by facial expressions of the audience, etc, which is well known )

10.	Claims 29, 32, 35, 39, 42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Albadawi et al. ( US 2018/0232902 A1 ) in view of Primus et al. ( US .

As per Claim 29:
Albadawi and Primus do not explicitly teach “wherein the model is embedded as an Avatar in the media file.”

However, in the same field of endeavor, virtual settings, Bradski teaches of a world model which can represent users/participants as various avatars, ( Bradski, [0575] ). [0178] discloses avatars, etc, in a digital world in which story lines, themes and events can be executed. [0717] discloses details on the avatar, such as how it can relate to the user it represents, by matching an emotional state, etc.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement avatars, as taught by Bradski, with the motivation that avatars can represent the users and enhance a digital experience, ( Bradski, [0598]+ ). Respectfully, please note the details of the avatar mimicking the user, the user training the AR system, etc.

As per Claim 32:
Albadawi and Primus do not explicitly teach “wherein the story is recommended by an avatar built using a model of the users' EEG data and embedded in the video or audio.”



Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement avatars, as taught by Bradski, with the motivation that avatars can represent the users and enhance a digital experience, ( Bradski, [0598]+ ). Respectfully, please note the details of the avatar mimicking the user, the user training the AR system, etc.

As per Claim 35:
Albadawai and Primus do not explicitly teach “wherein the model is embedded as an Avatar in the media file.”

However, in the same field of endeavor, virtual settings, Bradski teaches of a world model which can represent users/participants as various avatars, ( Bradski, [0575] ). [0178] discloses avatars, etc, in a digital world in which story lines, themes and events can be executed. [0717] discloses details on the avatar, such as how it can relate to the user it represents, by matching an emotional state, etc.



As per Claim 39:
Albadawi and Primus do not explicitly teach “wherein the story is recommended by an avatar built using a model of the user's EEG data and is embedded in the video or audio.”

However, in the same field of endeavor, virtual settings, Bradski teaches of a world model which can represent users/participants as various avatars, ( Bradski, [0575] ). [0178] discloses avatars, etc, in a digital world in which story lines, themes and events can be executed. [0717] discloses details on the avatar, such as how it can relate to the user it represents, by matching an emotional state, etc. As the avatar is displayed with a realistic face, it is implemented/embedded as a video construct.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement avatars, as taught by Bradski, with the motivation that avatars can represent the users and enhance a digital experience, ( Bradski, [0598]+ ). Respectfully, please note the details of the avatar mimicking the user, the user training the AR system, etc.

As per Claim 42:


However, in the same field of endeavor, virtual settings, Bradski teaches of a world model which can represent users/participants as various avatars, ( Bradski, [0575] ). [0178] discloses avatars, etc, in a digital world in which story lines, themes and events can be executed. [0717] discloses details on the avatar, such as how it can relate to the user it represents, by matching an emotional state, etc.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement avatars, as taught by Bradski, with the motivation that avatars can represent the users and enhance a digital experience, ( Bradski, [0598]+ ). Respectfully, please note the details of the avatar mimicking the user, the user training the AR system, etc.

As per Claim 46:
Albadawi and Primus do not explicitly “wherein the story is recommended by an avatar built using a model of the user's EEG data and embedded in the video or audio.”

However, in the same field of endeavor, virtual settings, Bradski teaches of a world model which can represent users/participants as various avatars, ( Bradski, [0575] ). [0178] discloses avatars, etc, in a digital world in which story lines, themes and events can be executed. [0717] discloses details on the avatar, such as how it can relate to the user it represents, by matching an emotional 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement avatars, as taught by Bradski, with the motivation that avatars can represent the users and enhance a digital experience, ( Bradski, [0598]+ ). Respectfully, please note the details of the avatar mimicking the user, the user training the AR system, etc.

Response to Arguments
11.	Applicant’s arguments considered, but are respectfully moot in view of new grounds of rejection(s).
	Please note the updated rejection in light of the claim amendments, notably the reliance of Kadin as well. 
	A 101 rejection has been maintained, though slightly altered. Respectfully, the claims are abstract in the sense that it is unclear from the claimed invention how a mental illness is treated by recommending said story. Respectfully, the term “treat”/”treating” lacks definition and one of ordinary skill in the art would not realize how this invention describes this utility. 
	The claims have a stronger focus on the EEG data and how it is measured and how it plays a role in the modeling used to recommend a story. Applicant is advised to better define these details and in the process, provide enough definition to overcome the 101 rejection as well.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621